




EXHIBIT B


In consideration of the promises made by the Company to Employee in the
Separation Agreement and Complete Release of Liability to which this Exhibit B
is attached, Employee agrees to the following additional post-employment
covenants:


1.
Anti-Solicitation of Employees. During the Severance Pay Period, Employee will
not, directly or indirectly, or by action in concert with others, solicit or
induce or attempt to solicit or induce, any person who is employed by the
Company to leave his or his employment with the Company and/or to perform
services of any kind for any other person, firm or corporation.



2.
Anti-Solicitation of Customers and Clients. During the Severance Pay Period,
Employee will not, directly or indirectly, either on Employee’s own behalf or on
behalf of any other person, firm, or corporation, divert or take away, or call
on or solicit or attempt to call on or solicit, any of the Company’s current
customers or clients for the Company’s current contracts and prospective
re-competes and new business opportunities of which Employee had any knowledge.



3.
Non-Competition. During the Severance Pay Period, Employee will not accept an
employment or consulting relationship (or own or have any financial interest
in), directly or indirectly, with any entity engaged in the business of
providing services to military, government and commercial customers within
Vectrus’ specific lines of service.



4.
Covenant Against Disclosure. Employee will not, at any time, disclose
information identified as confidential or which, from the circumstances, in good
faith, and good conscience ought to be treated as confidential, relating to the
products, services, inventions, discoveries, trade secrets, secret processes,
price lists, business plans, or any other information of the business or affairs
of the Company or any other person, firm, or corporation, which Employee
acquired or developed in connection with or as a result of Employee’s employment
with the Company.







/s/ TRW
/s/ FAP
7/06/2015


